DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                         Continued Examination Under 37 CFR 1.114
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-3-21 has been entered.
 
				     Response to Arguments
3.     Applicant’s arguments filed 2/3/2021 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 7, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir et al., US 2015/0341603 in view of Mark et al., US 2014/0139631, and in view of Kirmuss, US 2003/0095688.

        Regarding claim 7, a network camera of a surveillance system, the network camera (See [0011] and [0768]; Fig.1 surveillance system comprising at least a camera) comprising:
         a camera module configured to capture an image (See [0014], [0044], and [0069]; Fig.5 camera assembly);
         a sensor configured to sense an event (See Fig.10, 470; [0450] which discloses the IR detector which can be a motion sensor);
         a communication module configured to receive subject information based on a motion of a subject (See Fig.10, 212, doorbell button; [0452] doorbell triggers communication to the user and//or takes pictures; [0083]-[0084]; [0140]-[0147]; [0371]-[0375]; [0421]; [0452], [0472], [0637]-[0638], [0651]-[0652], and [0674] which discloses of a communication module of at least motion and/or proximity as well the button of the doorbell which is configured to receive subject information of a button press/activity/motion of a subject which can then capture an image of the subject for communication) from a gateway (See Fig.4; Fig.27, which discloses the router and/or server/service provider which acts a gateway for the computing device and security camera/system; [0182], [0349]-[0352], [0375], [0389]-[0390], [0426], [0555]-[0556], [0612]-[0615], [0627], [0637], and [0664]-[0676] which discloses the camera receiving facial recognition/fingerprint information, and identity information of a subject after 
         a processor configured to change an operation mode of the network camera to an active mode in response to the sensor sensing the event (See Fig.17, 716; [0066], [0074]-[0075], [0083]-[0084], [0146]-[0147] and [0465]-[0480] enters an alert/active mode in response to detecting motion), to change the operation mode of the network camera to a standby mode in response to the communication module receiving the subject information (See Fig.17, 708; [0066], [0074]-[0075], [0083]-[0084], [0146]-[0147] and [0465]-[0480] enters a standby mode in response to the communication module/camera/sensors/button receiving subject information), and to change the operation mode of the network camera to a sleep mode in response to the sensor not sensing the event and the communication module not receiving the subject information (See Fig.17, 700; [0066], [0074]-[0075], [0083]-[0084], [0146]-[0147] and [0465]-[0480] which discloses entering a sleep mode from the shipping mode and where in the sleep mode the communication modules and other functions are disabled and turned off as well as the event/motion not being detected),
         wherein the sleep mode is the operation mode which is configured to perform an event sensing alarm operation (See Fig.17, 704 which discloses the motion detection occurring while in sleep mode),

         wherein the active mode is the operation mode configured to acquire a quality image from the camera module (See Fig.17 and [0146] which discloses of acquiring and image while in alert mode), and 
        wherein the subject information comprises at least one selected from among subject identification information, a position of the subject, a moving direction of the subject, a moving speed of the subject, and standby mode change command (See [0182], [0349]-[0352], [0375], [0389]-[0390], [0426], [0555]-[0556], [0612]-[0615], [0627], [0637], and [0664]-[0676] which discloses the camera receiving facial recognition/fingerprint information, and identity information of a subject after motion is detected as to be able to grant communication and/or access to the vicinity based on the identity information recognized by the server and passed onto the security system/camera)

        Kasmir is silent with respect to the standby mode acquiring a low quality image and the active mode acquiring a high quality image.
         However, in the same field of endeavor, Mark teaches of a standby mode acquiring a low quality image and the active mode acquiring a high quality image (See [0044]-[0045]).

         The combination of Kasmir and Mark is silent with respect to changing the mode to standby regardless of an occurrence of the event. 
         However, in the same field of endeavor, Kirmuss teaches of changing the mode to standby regardless of an occurrence of the event (See [0114] which discloses of going to standby mode by manual switching or expiration of a predetermined period of time. Further it is disclosed that recording continues after detection/occurrence of an event for a predetermined time before going to standby).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasmir and Mark to have incorporated the teachings Kirmuss for the mere benefit of conserving power.

         Regarding claim 22, the combination teaches the network camera of the surveillance system of claim 7, wherein the camera module is configured to capture an image of a surveillance region (See Kasmir, [0169]; Mark, [0045]), and a frame rate of the camera module in the standby mode is lower than the frame rate of the camera module in the active mode (See Mark, [0044]).



        Regarding claim 26, the combination teaches the network camera of the surveillance system of claim 7, wherein the camera module is configured to capture an image of a surveillance region and perform at least one operation selected from the group consisting of panning, tilting and zooming (See Kasmir, [0353], [0444], [0630], and [0655]), and 
       wherein the processor is further configured to control the camera module to perform the at least one operation selected from the group consisting of panning, titling, and zooming with respect to the moving direction of the subject (See, Kasmir, [0353], [0444], [0630], and [0655] wherein the user may adjust according to the field of view which encompasses the subjects moving direction/position, thereby being with respect to the moving direction of the subject since the user may adapt and adjust the configurations such that the subject is visible).
        
21 is rejected under 35 U.S.C. 103 as being unpatentable over Kasmir et al., US 2015/0341603 in view of Mark et al., US 2014/0139631, in view of Kirmuss, US 2003/0095688, and in further view of Cooper et al., US 2004/0212678.

        Regarding claim 21, the combination of Kasmir, Mark, and Kirmuss teaches the network camera of the surveillance system of claim 7. The combination is silent with respect to wherein an event sensing period of the sensor in standby mode is configured to be shorter than an event sensing period of the sensor in the sleep mode.
         However, in the same field of endeavor, Cooper teaches of wherein an event sensing period of the sensor in standby mode is configured to be shorter than an event sensing period of the sensor in the sleep mode (See [0028] which discloses the sleep mode being longer than the standby/wakeup mode).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasmir, Mark, and Kirmuss to have incorporated the teachings of Cooper for the mere benefit of being able to conserve power.

7.      Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kasmir et al., US 2015/0341603 in view of Mark et al., US 2014/0139631, in view of Kirmuss, US 2003/0095688, and in further view of Tomita, US 2010/0079623.

        Regarding claim 23, the combination of Kasmir, Mark, and Kirmuss teaches the network camera of the surveillance system of claim 22 and further teaches of a higher 
        However, in the same field of endeavor, Tomita teaches of further comprising an encoder configured to encode the image captured by the camera module (Fig.1, 25 encoder; [0032]-[0035]), wherein a compression ratio of the encoder in the low resolution mode/standby mode is higher than the compression ratio of the encoder in the high resolution mode/active mode (See [0037]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kasmir, Mark, and Kirmuss to have incorporated the teachings of Tomita for the mere benefit of being able to provide efficient image data in a timely manner for improved speed and quality.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 

	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov